 Case 1:19-cv-01174-AJT-JFA Document 6 Filed 09/16/19 Page 1 of 6 PageID# 65



                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                              ALEXANDRIA DIVISION

 EMILY GERSHEN, individually and on behalf of
 all others similarly situated,

                                                               Case No. 1:19-cv-01174-CMH-
                        Plaintiff,                             IDD

        vs.

 CAPITAL ONE FINANCIAL CORPORATION,
 CAPITAL ONE, N.A., AND CAPITAL ONE
 BANK (USA),

                        Defendants.


   DEFENDANTS’ UNOPPOSED MOTION TO STAY OR, IN THE ALTERNATIVE,
      FOR AN EXTENSION OF TIME TO RESPOND TO THE COMPLAINT

       Defendants Capital One Financial Corporation, Capital One, N.A., and Capital One Bank

(USA) (collectively, “Capital One”) request that the Court stay all proceedings and deadlines in

this action pending resolution of the motions for transfer and consolidation under 28 U.S.C. § 1407

that are currently pending before the Judicial Panel on Multidistrict Litigation (“JPML”). The

JPML will hear oral argument on the Section 1407 motions on September 26, 2019, and Capital

One anticipates an order regarding transfer and consolidation of this case and other related cases

to be issued shortly thereafter. Plaintiff has advised Capital One that Plaintiff agrees to the

requested stay.

       This case is one of over 55 putative class actions filed in connection with the cyber incident

that Capital One announced on July 29, 2019. Plaintiff filed the Complaint in this case on

September 11, 2019. Capital One has not yet been served with the Complaint but has been in

contact with Plaintiff’s counsel and expects to execute a service waiver shortly.
 Case 1:19-cv-01174-AJT-JFA Document 6 Filed 09/16/19 Page 2 of 6 PageID# 66



       On July 31, 2019, plaintiffs in a related case pending in the Western District of Washington,

Fadullon v. Capital One Financial Corporation, et al., Case No. 2:19-cv-01189 (W.D. Wash.,

filed July 30, 2019), filed a motion for consolidation and transfer under 28 U.S.C. § 1407 with the

JPML in In re Capital One Consumer Data Breach Litigation, MDL No. 2915 (J.P.M.L. July 31,

2019) (“In re Capital One”). See In re Capital One, Dkt. No. 1. That motion seeks to have related

actions consolidated with the Fadullon case and transferred to the Western District of Washington

for pretrial proceedings. Subsequently, plaintiffs in other related cases have filed briefs in the In

re Capital One matter that support transfer and consolidation but seek other transferee courts,

including the Eastern District of Virginia, Alexandria Division (id. at Dkt. Nos. 5 and 7) and the

District of the District of Columbia (id. at Dkt. No. 8). Numerous notices of related actions have

also been filed in In re Capital One, and additional related cases continue to be filed and are in the

process of being noticed to the JPML as potential tag-along actions.

       Given that over 55 actions, all related to the same underlying event and asserting the same

or substantially similar factual allegations, have been filed, the JPML is highly likely to grant the

motions for transfer and consolidation. If it does, to promote judicial economy and conserve the

parties’ resources, this case will be consolidated with the other actions for centralized pretrial

proceedings in a single transferee court. Under these circumstances, “[c]ourts frequently grant

stays while awaiting a JPML decision about the inclusion of a pending case into an MDL . . . .”

Commonwealth of Virginia ex rel. Integra Rec LLC v. Countrywide Sec. Corp., No. 3:14CV706,

2015 WL 222312, at *3 (E.D. Va. Jan. 14, 2015); see also Clinton v. Gov’t Employees Ins. Co.,

No. 2:16CV430, 2016 WL 9308421, at *1 (E.D. Va. Nov. 23, 2016) (“[C]ourts frequently grant

stays in cases when an MDL decision is pending.”) (internal quotation marks omitted); Fisher v.

United States, No. CIV.A. 3:13-MC-08, 2013 WL 6074076, at *4 (E.D. Va. Nov. 18, 2013)




                                                  2
 Case 1:19-cv-01174-AJT-JFA Document 6 Filed 09/16/19 Page 3 of 6 PageID# 67



(same); Robinson v. DePuy Orthopaedics, Inc., No. 3:12-CV-00003, 2012 WL 831650, at *2

(W.D. Va. Mar. 6, 2012) (“Staying this action pending the MDL Panel’s decision . . . will serve

the interests of judicial economy and efficiency and will avoid the needless duplication of work

and the possibility of inconsistent rulings.”); Royal Park Invs. SA/NV v. Bank of Am. Corp., 941 F.

Supp. 2d 367, 373 (S.D.N.Y. 2013) (collecting cases and noting that “other federal courts have

found that efficiency would be served in staying [similar suits] . . . pending JPML transfer”);

Bonefant v. R.J. Reynolds Tobacco Co., No. 07-60301-CIV, 2007 WL 2409980, at * 1 (S.D. Fla.

July 31, 2007) (“[I]t is common practice for courts to stay an action pending a transfer decision by

the JPML.”); Rivers v. Walt Disney Co., 980 F. Supp. 1358, 1362 (C.D. Cal. 1997) (granting stay

pending JPML’s ruling because “a majority of courts have concluded that it is often appropriate to

stay preliminary pretrial proceedings while a motion to transfer and consolidate is pending with

the MDL Panel”).

       Capital One further notes that it has filed, or will file, a motion to stay in each of the related

actions until the JPML rules on the Section 1407 motions for consolidation and transfer. As of the

time of filing, over forty of Capital One’s motions to stay have been granted in other related cases,

including over a dozen motions granted by this Court. See, e.g., Anthony v. Capital One Fin.

Corp., No. 3:19-cv-608 (E.D. Va. Aug. 20, 2019), Dkt. No. 10 (granting Capital One’s motion to

stay pending JPML decision); Dames v. Capital One Fin. Corp., No. 3:19-cv-607 (E.D. Va. Aug.

20, 2019), Dkt. No. 15 (same); Cox v. Capital One Fin. Corp., No. 1:19-cv-1042 (E.D. Va. Aug.

20, 2019), Dkt. No. 6 (same); Busby v. Capital One Fin. Corp., No. 1:19-cv-1062 (E.D. Va. Aug.

16, 2019), Dkt. No. 11 (same); Heath v. Capital One Fin. Corp., No. 3:19-cv-555-JAG (E.D. Va.

Aug. 16, 2019), Dkt. No. 14 (granting opposed motion to stay and staying eight additional related

cases pending decision from the JPML); Hilker v. Capital One Fin. Corp., No. 1:19-cv-995-RDA-




                                                   3
 Case 1:19-cv-01174-AJT-JFA Document 6 Filed 09/16/19 Page 4 of 6 PageID# 68



JFA (E.D. Va. Aug. 16, 2019), Dkt. No. 15 (staying related case pending decision from the JPML);

Aminov v. Capital One Fin. Corp., No. 1:19-cv-1006 (E.D. Va. Aug. 16, 2019), Dkt. No. 9 (same);

see also, Hun v. Capital One Fin. Corp., No. 1:19-cv-4436 (E.D.N.Y. Aug. 20, 2019) (minute

entry granting Capital One’s motion to stay); Tsirigos v. Capital One Bank (USA), N.A., Case No.

1:19-cv-04507-BMC (E.D.N.Y. Aug. 26, 2019) Dkt. No. 8; Howitt v. Capital One Fin. Corp., No.

1:19-cv-07161-JGK-JLC (S.D.N.Y. Sep. 3, 2019), Dkt. No. 12 (granting Capital One’s motion to

stay pending JPML decision); Bowen et al. v. Capital One Financial Corporation et al., No. 1:19-

cv-07917-JGK-JLC, (S.D.N.Y. Sep. 4, 2019), Dkt. No. 11 (same); Berger v. Capital One Fin.

Corp., No. 1:19-cv-2298 (D.D.C. Aug. 22, 2019) (minute entry granting motion to stay pending

JPML’s decision regarding transfer); Lipskar v. Capital One Fin. Corp., No. 1:19-cv-2328 (D.D.C.

Aug. 22, 2019) (same); Tadrous v. Capital One Fin. Corp., No. 1:19-cv-2292 (D.D.C. Aug. 22,

2019) (same); Francis v. Capital One Fin. Corp., No. 8:19-cv-1898 (M.D. Fla. Aug. 21, 2019),

Dkt. No. 11 (granting Capital One’s motion and staying case until the JPML resolves the pending

motion to consolidate and transfer).

       Here, too, a short stay of proceedings until the JPML resolves the pending Section 1407

motions will promote judicial economy and sound judicial administration, avoid duplicative

pretrial proceedings and potentially inconsistent pretrial rulings, and prevent prejudice to all

parties. Moreover, both Plaintiff and Capital One agree to a stay.

                                         *      *       *

       Capital One respectfully requests that this Court stay all proceedings in this matter until

the JPML rules on the transfer of this case. In the alternative, should the Court decline to stay

these proceedings, in order to afford Capital One adequate time to prepare an answer or response

to the Complaint, Capital One requests that the Court extend its deadline to answer or respond to




                                                4
 Case 1:19-cv-01174-AJT-JFA Document 6 Filed 09/16/19 Page 5 of 6 PageID# 69



the Complaint to 45 days from an order denying the motion to stay. Capital One’s deadline to

respond to the Complaint has not been extended previously. A proposed order is attached for the

Court’s consideration as Exhibit A

       Respectfully submitted, this 16th day of September, 2019.



                                                   /s/ Mary C. Zinsner
                                                   Mary C. Zinsner (VSB No. 31397)
                                                   TROUTMAN SANDERS LLP
                                                   401 9th Street, N.W.
                                                   Suite 1000
                                                   Washington, D.C. 20004
                                                   Telephone: 202.274.1932
                                                   Facsimile: 202.274.2994

                                                   Counsel for Capital One Defendants




                                               5
 Case 1:19-cv-01174-AJT-JFA Document 6 Filed 09/16/19 Page 6 of 6 PageID# 70



                               CERTIFICATE OF SERVICE

       I hereby certify that on September 16, 2019, I electronically filed the foregoing document

with the Clerk of the Court using the CM/ECF system, which will send notice of electronic filing

to all counsel of record.


                                                 /s/ Mary C. Zinsner
                                                 Mary C. Zinsner (VSB No. 31397)
                                                 TROUTMAN SANDERS LLP
                                                 401 9th Street, N.W.
                                                 Suite 1000
                                                 Washington, D.C. 20004
                                                 Telephone: 202.274.1932
                                                 Facsimile: 202.274.2994

                                                 Counsel for Capital One Defendants
